DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 27-39, 42-45 and 48 and 49 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32, 36-39, 43-45, 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the ammonium sulfate" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 27 does not recite any ammonium sulfate.
Claim 30 recites the limitation "the ammonium sulfate" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 27 does not recite any ammonium sulfate.
Regarding claims 31 and 32, the recitation of “wherein lysing cells within blood sample comprises exposing the cells within the blood sample to proteinase K (claim 31) or lysozymes (claim 32)” renders the claim indefinite because it is unclear when this step occurs in the context of the steps recited in claim 27. It is unclear whether lysing the cells is directed at the step of lysing red blood cell or the second step of lysing the cells.
Regarding claim 36, the recitation of “exposing the lysate to a guanidine salt” renders the claim indefinite because it is unclear when this exposing step occurs in the context of the steps recited in claim 27, immediately after lysing the cells, after degrading DNA, after the column purification?
Regarding claim 37, the recitation of “exposing the lysate to ethanol” renders the claim indefinite because it is unclear when this exposing step occurs in the context of the steps recited in claim 27, immediately after lysing the cells, after degrading DNA, after the column purification?
Regarding claim 38, the recitation of “wherein lysing cells within blood sample comprises exposing the cells to erythrocytes lysis buffer” renders the claim indefinite because it is unclear when this step occurs in the context of the steps recited in claim 27. It is unclear whether lysing the cells is directed at the step of lysing red blood cell or the second step of lysing the cells.
Regarding claim 39, the recitation of “wherein lysing cells within blood sample comprises exposing the cells within the blood sample to ammonium chloride” renders the claim indefinite because it is unclear when this step occurs in the context of the steps recited in claim 27. It is unclear whether lysing the cells is directed at the step of lysing red blood cell or the second step of lysing the cells.
Regarding claim 43, the recitation of “wherein lysing cells within blood sample comprises mechanically lysing the cells” renders the claim indefinite because it is unclear when this step occurs in the context of the steps recited in claim 27. It is unclear whether lysing the cells is directed at the step of lysing red blood cell or the second step of lysing the cells.
Regarding claim 44, the recitation of “wherein lysing cells within blood sample comprises exposing the blood sample to beta-mercaptoethanol” renders the claim indefinite because it is unclear when this step occurs in the context of the steps recited in claim 27. It is unclear whether lysing the cells is directed at the step of lysing red blood cell or the second step of lysing the cells.
Regarding claim 45, the recitation of “wherein lysing cells within blood sample comprises exposing cells to guanidine isothiocyanate” renders the claim indefinite because it is unclear when this step occurs in the context of the steps recited in claim 27. It is unclear whether lysing the cells is directed at the step of lysing red blood cell or the second step of lysing the cells.
Regarding claim 48, the recitation of “determining the separated RNA” renders the claim indefinite because the nature of the claimed determination is unclear.  Does it mean determining the structure of the RNA, function of the RNA, the degree of purity of the RNA, or other quality of the RNA.
Regarding claim 49, the recitation of “the species from which the RNA arises” renders claim indefinite because no preceding claims recites any species. It is unclear what species the claim is referring to.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27, the claim 42 depends on, already recites lysing cells prior to addition of RNA stabilizing reagent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Hollander (US20130164825).
Hollander disclose a method of isolating nucleic acid from a sample [0053], wherein the sample may be a blood sample (paragraph [0080], line 8-10).  Hollander disclose additives that support the lysis of the sample, degradation of proteins and reagents which preserve the target nucleic acid may be added to the binding mixture for the nucleic acid to be isolated, wherein the reagent includes detergents, stabilizing agents, beta-mercaptoethanol, chelator, in particular EDTA, ammonium sulfate, ammonium chloride, etc (paragraph [0074]), which meets the limitation of “adding an RNA stabilizing reagent to the sample.”  Hollander disclose when only intending to isolate RNA as target nucleic acid, the non-target nucleic acid, DNA is removed by DNase digest (paragraph [0088], lines 1-4), which meets the limitation of “degrading DNA within the lysate.  Hollander disclose binding the target nucleic acid such as RNA, and them recovering the flow through to separate RNA from the lysate (paragraph [0054]-[0058]), which meets the limitation of separating RNA from the lysate.  Therefore, the disclosure from Hollander meets all limitation of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27, 28, 31, 33-39, 42-44, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2011/0111410), in view of Hollander.
Ryan teach a method isolating and testing cellular RNA comprising a step of contacting the blood sample with a preservative agent, wherein the protective agent protects the RNA from RNase activity and stabilize the blood cells. Ryan teach post blood draw, the blood sample is contacted with a red blood cell lysis buffer that includes NH4Cl, KHCO3 and EDTA, and wherein the red blood cells is removed. Ryan teach the white blood cell pellet may be used to isolated RNA according to any nucleic acid method, and gives an example of using Qiagen All Prep DNA/RNA Mini Kit.  This method comprises the steps of: contacting the blood cells with a lysis buffer to produce a lysate, vortexed to promote cell lysis, and homogenized by a device, removing DNA in the lysate by using a DNA binding column, applying the flow through to an RNA binding column, and removing impurities including protein and salts with buffer applying to the column, and finally eluting RNA from the column (paragraph [0051]). 
The teaching from Ryan teach every step of claim 27 except that removing DNA from the sample is accomplished through a DNA binding column rather than degrading DNA as claimed.
The teaching from Hollander has been discussed above.
It would have been obvious to an ordinary skilled in the art the one step that is critical to RNA isolation from blood sample would have been to remove contaminating DNA from the sample based on both teaching from Ryan and Hollander. The ordinary skilled in the art would recognize there are multiple ways to remove contaminating DNA from the sample including DNA binding column, DNase treatment or both. Replacing one art known method with another method for removing DNA with predictable outcome would have been within the capability of an ordinary skilled in the art. While Ryan teach stabilizing the blood sample before RNA purification, the ordinary skilled in the art would recognize that RNA containing sample may also be stabilized following cell lysis because ammonium sulfate is known to stabilize RNA in various biological sample including in cell lysate.  The ordinary skilled in the art may determine optimal timing of adding the stabilizer depending on intended use of biological sample, which is routine optimization.  Therefore, the claimed method of claims 27 and 42 would have prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 28, Ryan teach the RNA-stabilizing agent include ammonium sulfate (paragraph [0010], line 23-25).
Regarding claim 31, Hollander teach using proteinase K to remove proteins from the sample to isolate RNA (paragraph [0169], line 3). Although Ryan does not teach what is in the buffer for removing protein and other impurities, the ordinary skilled in the art would be motivated to include proteinase K to remove protein from the lysate because it is common practice in the prior art for RNA purification as demonstrated by Hollander.  
Regarding claims 33-35, Hollander teach exposing lysate to DNase I to remove contaminating DNA (paragraph [0088], lines 1-4).
Regarding claim 36, Ryan teach exposing the lysate to guanidine hydrochloride (paragraph [0051], line 27).
Regarding claim 37, Ryan teach exposing lysate to ethanol (paragraph [0051], line 36-37).
Regarding claim 38, Ryan teach lysing cells by exposing cells to erythrocyte lysis buffer (paragraph [0051], line10-11).
Regarding claim 39, Ryan teach exposing cell to NH4Cl (ammonium chloride) (paragraph [0051], lines 11-12).    
Regarding claim 43, Ryan teach vortex and homogenization of the lysate (paragraph [0051], lines 28-33), which meets the limitation of mechanical lysing the cells.
Regarding claim 44, Ryan teach exposing the lysate to β-mercaptoethanol (paragraph [0051], line 27).
Regarding claims 48 and 49, Ryan teach the extracted RNA may be analyzed for presence, absence, or severity of a disease state (paragraph [0024], lines 28-31). Since claims 48 and 49 does not specify what steps are performed for the determination process, the analyzing RNA taught by Ryan meets this limitation.

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Hollander, as applied to claims 27, 28, 31, 33-39, 42-44, 48 and 49 above, and further in view of Korfhage (US 6,872,818).
The teaching from Ryan and Hollander has been discussed above. However, neither reference teaches a specific concentration for the ammonium sulfate.
Korfhage teaches addition of ammonium sulfate (NH4)2SO4 to an environment containing RNA, wherein the final concentration is below 20g/100ml. Korfhage teaches addition of (NH4)2SO4 to the environment stabilizes the inhibitory effects of agents that bind to or cleave RNA (col.1, lines 42-45). Korfhage teaches a method for purifying RNA by adding (NH4)2SO4 to the composition in the final concentration about 1-64mM (col.1, lines 60-65).  Korfhage demonstrates addition of (NH4)2SO4 5-64mM to human blood RNA containing cationic detergent improves subsequence RT-PCR analysis (example 2, Figure 2). 
It would have been obvious to an ordinary skilled in the art that (NH4)2SO4 should be added at a concentration less than 20g/100ml or less than 64mM to RNA containing samples to stabilize RNA for further analysis based on teaching from Korfhage. The ordinary skilled in the art would be motivated to using the above concentration of (NH4)2SO4 when using the method of purifying RNA from a blood sample rendered obvious by Ryan and Hollander because Korfhage already demonstrated that these concentration works for stabilizing RNA in various cell sample including blood cells. The ordinary skilled in the art would have reasonable expectation of success to add (NH4)2SO4 to blood sample and achieve the effect of stabilizing RNA following combined teaching of Ryan, Hollander and Korfhage.  Therefore, the claimed invention of claims 29 and 30 would have been obvious to an ordinary skilled in the art at the time the application was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Hollander, as applied to claims 27, 28, 31, 33-39, 42-44, 48 and 49 above, and further in view of Ternan (US 9,944,995).
The teaching from Ryan and Hollander has been discussed above. However, neither reference teaches exposing the cells within the blood sample to lysozyme.
Ternan teaches a method of detecting Clostridium Difficile in biological samples (see abstract). Ternan teaches the biological sample is preferably a bodily fluid from human such as blood (col.10, line 44 and 48). Ternan teaches isolating total RNA from sample containing Clostridium Difficile with Qiagen RNEasy kit with the modification of adding proteinase K and lysozyme to lysis buffer, followed by DNase digestion and a column clean separating RNA from the lysate (col.47, lines 45-55). Ternan teaches the isolated RNA may be used for microarray analysis or RT-PCR (col.47, line 61-62). 
It would have been obvious to an ordinary skilled in the art that the method of isolating RNA from blood sample taught by Ryan is intended to analyze a disease state (paragraph [0024], 28-31). The ordinary skilled in the art would be motivated to include lysozyme in the lysis buffer because disease may be caused by bacteria infection, wherein the bacteria has cell wall. Including lysozyme in the lysis buffer (to disrupt cell wall) is routine practice when isolating RNA from bacteria as demonstrated by Ternan, who teach purifying RNA from Clostridium Difficile from blood sample.  Therefore, the claimed invention of claim 32 would have been obvious to an ordinary skilled in the art at the time the application was filed.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Hollander, as applied to claims 27, 28, 31, 33-39, 42-44, 48 and 49 above, and further in view of Grogan (WO 2014/159719).
The teaching from Ryan and Hollander has been discussed above. However, neither reference teaches lysing the cells by exposing cells to guanidine isothiocyanate. Ryan teaches lysis buffer comprising guanidine chloride.  
Grogan teaches a method of isolating nucleic acid, RNA from a biological sample (page 4, paragraph [0010], lines 1-8, page 5, lines 1-4).  Grogan teaches in the lysis step, the lysis buffer may comprise chaotropic salt such as guanidine isothiocyanate, guanidine thiocyanate and/or guanidine hydrochloride (page 14, lines 5-6).
It would have been obvious to an ordinary skilled in the art that when isolating RNA, chaotropic salts such as guanidine isothiocyanate, guanidine thiocyanate and/or guanidine hydrochloride are all reagents that can achieve the purpose of disrupting cells to release nucleic acids based on combined teaching from Ryan and Grogan.  The ordinary skilled in the art would recognize guanidine salts taught by Ryan and Grogan may be used as substitute of each other (guanidine chloride, guanidine isothiocyanate) because they will achieve the same purpose.  Substituting one guanidine salt with another with same function would yield predictable result, which is routine experimentation rather than innovation.  Therefore, the claimed invention of claim 45 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636